Case: 1:15-cv-00506-MWM Doc #: 154-1 Filed: 08/23/19 Page: 1 of 3 PAGEID #: 10179




                   EXHIBIT 1
                                     Case: 1:15-cv-00506-MWM Doc #: 154-1 Filed: 08/23/19 Page: 2 of 3 PAGEID #: 10180


             PSR Panel Curvature (m-1)
                      Panel Maximum Curvature (m-1)                                                                Sorento (’11~’13)

    Subject Vehicle
                         Front Panel      Moveable Panel               Rear Panel
     (Year Range)
                                                                                                                   Sorento (’14~’15)
         Sorento          No Front
                                                 0.747                     0.199
        ('11 - '13)        Panel
         Sorento                                                                                                  Sportage (’11~’15)
                            1.193                0.588                     0.199
        ('14 - '15)
        Sportage
                            0.602                0.679                     0.200
        ('11 - '15)                                                                                                  Soul (’14~’15)
           Soul
                            2.653                0.634                     0.191
        ('14 - '15)
                                                                                                                   Optima (’11~’15)
         Optima
                            0.821                0.592                     0.279
        ('11 - '15)
        Cadenza                                                                                                   Cadenza (’14~’15)
                            0.809                0.619                     0.334
        ('14 - '15)


1505249.000 – 2527                                    Prepared By: Paul Verghese, Ph.D.                                                1
                                                                       Case: 1:15-cv-00506-MWM Doc #: 154-1 Filed: 08/23/19 Page: 3 of 3 PAGEID #: 10181


                                       Glass Panel Ceramic Area (m2)
                                                                                    Glass Panel Ceramic Area (m2) for Subject Vehicles
                                 0.5
Glass Panel Ceramic Area (m2)




                                                                                                                                                                                             0.46
                                0.45                                                                                                                                                                                    0.44


                                 0.4                                                        0.38
                                                                                                                                                                  0.37
                                                     0.37                                                                        0.36
                                                                                                                     0.35
                                0.35                            0.33

                                 0.3                                             0.28                                                                  0.28

                                0.25
                                                                                                                                                                                  0.22                       0.22

                                 0.2
                                                                                                                                             0.14
                                0.15                                   0.13
                                                                                                                                                                         0.10                       0.11
                                 0.1                                                                       0.07

                                0.05
                                       No Front
                                  0     Panel
                                                  SORENTO                     SORENTO                             SPORTAGE                             SOUL                      OPTIMA                    CADENZA
                                                  ('11 ~ '13)                 ('14 ~ '15)                          ('11 ~ '15)                       ('14~ '15)                 ('11~ '15)                 ('14~ '15)
                                                                                                       Front Panel          Moveable Panel          Rear Panel




1505249.000 – 2527                                                                                 Prepared By: Paul Verghese, Ph.D.                                                                                           2
